Citation Nr: 0312728	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  94-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder prior to November 1, 1992.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder on or after November 1, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from December 1966 to 
December 1968, and from March 1975 to March 1979.

By a January 1993 rating decision, a Department of Veterans 
Affairs (VA) regional office (RO) granted service connection 
for post-traumatic stress disorder (PTSD) and awarded a 
schedular rating of 30 percent, effective from February 1990, 
as well as temporary total disability evaluations under 
38 C.F.R. § 4.29 for various periods of hospitalization.  The 
veteran was so notified in January 1993.  

In July 1993, after receipt of a report of VA hospitalization 
beginning in December 1992, the RO issued another rating 
decision assigning a temporary total rating under 38 C.F.R. 
§ 4.29 for that period of hospitalization and continuing the 
schedular 30 percent rating.  The veteran was so informed by 
a letter dated August 10, 1993.  In a letter received by the 
RO on August 20, 1993, the veteran indicated that he was 
appealing his rating for PTSD, without specifying which 
rating decision he was appealing.  Because this was received 
within one year of the notice of the January 1993 rating 
decision that granted service connection for PTSD, the Board 
will construe this as a notice of disagreement with the 
initial disability evaluation assigned in January 1993. 

Consequently, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
that granted service connection and assigned a 30 percent 
schedular rating for PTSD.  In a February 1995 rating 
decision, the RO awarded a rating of 50 percent for PTSD, 
effective from November 1, 1992.  The issue of entitlement to 
higher ratings for PTSD remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA concerning the 
issues under consideration, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the many statements filed by the veteran in which he has 
identified sources of treatment.

The veteran is appealing the disability evaluation assigned 
to his service-connected disability from PTSD.  Effective in 
November 1996, the criteria for the rating of mental 
disorders were revised.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  The new criteria were used to rate the 
disability in the September 2001 rating decision; however, 
the September 2001 supplemental statement of the case - which 
is the latest one issued in this appeal - does not include 
the revised rating criteria.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving the rating for mental disorders, it will be 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The more favorable regulation must then be 
applied.  The determination of whether an amended regulation 
is more beneficial to a claimant than the prior provisions 
must be made on a case-by-case basis.  VAOPGCPREC 11-97.  The 
revised rating criteria may not be applied to evaluate 
disability from mental disorder prior to November 7, 1996.  

The most recent VA examination concerning the veteran's PTSD 
was performed in March 1997.  The veteran failed to report 
for a VA examination scheduled in November 1999.  
Nonetheless, the Board is of the opinion that a VA 
examination is necessary to properly evaluate the veteran's 
PTSD in the context of both the former and revised 
regulations.  Fulfillment of VA's statutory duty to assist 
includes conduct of a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, so that the evaluation of a claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Moreover, the most recent records of 
treatment contained in the veteran's claims folder are dated 
in 1998.


Also, as the veteran has appealed the initial rating assigned 
for PTSD, the RO must consider assignment of a "staged" 
rating since the time of receipt of the veteran's pending 
claim.  See Fenderson v. West, 12 Vet. App. 199 (1999).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disability from a neuropsychiatric 
disorder since 1998.  The RO should take 
all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

3.  The veteran should be afforded a VA 
examination to assess his current level 
of disability from PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  If the veteran has other 
psychiatric diagnosis or diagnoses in 
addition to PTSD, the examiner should 
indicate the nature and extent of 
disability due to the service-connected 
PTSD.  If the examiner cannot 
differentiate between the disability due 
to the service-connected PTSD and any co-
existing psychiatric disorder(s), the 
examiner should so indicate.

4.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations (including the 
revised regulations pertinent to the 
rating of PTSD) considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




